DETAILED ACTION

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/18/2020 and 05/05/2022 are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connection of position indicator 102 to a moveable element of an actuator must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Furthermore, it is difficult to determine the positioning of the various parts with respect to each other, perhaps because of the unclear lines in the Figures. For example, it is unclear whether flow regulating element 108 is to the right of position indicator 102, or whether flow regulating element 108 is in front of position indicator 102, or whether 108 is to the right and in front of 102.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 2, 5, 6, 9, 10, 13, 14, 17, 20 and 21 are objected to because of the following informalities:  
Regarding Claims 1 and 9, the Examiner suggests the following amendment to correct the syntactical error: “the sensor with the sensor windings [[are]] is arranged in direct proximity…”.
Regarding Claims 2, 10 and 17, the Examiner suggests the following amendment to correct the syntactical error: “dependent on a position [[of]] or an angle”.
Regarding Claims 5, 13 and 20, the Examiner suggests the following amendment to make the limitation clearer: “at least two position indicators attached to the moveable actuating element, wherein a predefined distance or a predefined angle exists between the at least two position indicators”.
Regarding Claims 6, 14 and 21, the Examiner suggests the following amendment to correct the antecedent basis issue: “the sensor PCB and the at least one indicator”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 4, 6, 8, 12, 14, 15, 19 and 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding Claims 4, 12 and 19, it is unclear whether or not "a moveable actuating element" of Claim 4 is the same as "a moveable element of an actuator" of Claim 1.
Regarding Claims 6, 14 and 21, it is unclear what is meant by “bigger distances” because it is unclear that the vertical distance between the sensor PCB and the indicator is variable. The Examiner suggests amending the limitation to recite “for ensuring that the electromagnetic field of the at least one indicator travels the distance between the at least one indicator and the sensor PCB so that the electromagnetic field is measured by the sensor PCB”.
Regarding Claims 8 and 15, it is unclear how a phase and frequency of the inductive resonance circuit can be known to the sensor PCB because a sensor PCB is insentient. It is unclear what exactly is meant by “known”.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9-11, 12, 14, 16-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over DeShaies et al. (US Pre-Grant Pub 2019/0234759 A1, Pub. Date August 1, 2019, herein DeShaies) in view of Kreit (EP 1828722 B1, Pub. Date November 2, 2011) and further in view of Eickhoff (US Patent 9,599,997 B2, Pub. Date March 21, 2017).
Regarding Claim 1, DeShaies teaches:

    PNG
    media_image1.png
    325
    842
    media_image1.png
    Greyscale

A sensor system (¶[0001] contactless position sensing), comprising:
at least one indicator (18, 20, 24, Fig 2, ¶[0037] The RF coil 18 is configured to transmit and/or receive electromagnetic waves and comprises a winding, loop or coil of conductive material configured to possesses inductance.) comprising an oscillating circuit (18, 20, 24, 30, Fig 3, ¶[0045] the RF coil 18 and the capacitor 20 collectively define a closed electrical circuit 30.) that is operable in resonance (¶[0045] The closed circuit 30 may operate as resonance circuit);
the at least one indicator (18, 20, 24, Fig 2) connected to a movable (17, Fig 1) element (16, Fig 1, ¶[0030] The device 16 moves between any suitable number of predetermined positions (P1, P2…) or between a range of positions. The device 16 moves between the positions (P) according to a predetermined path 17 as defined and restricted by the actuator 12.) of an actuator (12, Fig 1, ¶[0030] actuator 12); and
a sensor PCB (32, Fig 1, ¶[0095] The sensor 32 may be a printed circuit board (PCB) embedded sensor… Additionally, any suitable number of sensors 32 may be utilized. For example, each position (P) may include a dedicated sensor 32; ¶[0094] Examples of the sensor 32 include, but are not limited to, RF sensors… inductive sensors; )
the sensor PCB (32, Fig 1)... are arranged in direct proximity (distance between 16 and 32, Fig 1)to the at least one indicator (18, 20, 24, Fig 2; Closed electrical circuit 30, which is defined by 18, 20 and 24 are within device 16 of Figures 1 & 2)
the sensor PCB (32, Fig 1) receives a position (¶[0032] The sensor 32, according to one embodiment, is further defined as a position sensor) or an angle of the at least one indicator (18, 20, 24, Fig 2), and 
measures a position (34, Fig 1, ¶[0033] The controller 34 receives measurements from the sensor 32 and may analyze the measurements to determine position (P) of the device 16.; ¶[0096] The controller 34 is in communication with the sensor(s) 32 and is configured to perform position detection and error detection based on contactless detection of the device 16.... The controller 34 may be integrated into a single component along with the sensor 32.) or an angle of the movable element (16, Fig 1) inside the actuator (12, Fig 1)... based on inductive (18, Fig 3) resonance (¶[0045] The closed circuit 30 may operate as resonance circuit; ¶[0046] The device 16 may actively or passively transmit and/or receive radio frequency waves at the first predetermined frequency (F1)... The first frequency F1 is within the detectable range of the sensor 32.) facilitated by the oscillating circuit (18, 20, 24, 30, Fig 3).

DeShaies does not explicitly teach the sensor PCB comprising windings:
a sensor PCB comprising sensor windings
However, Kreit teaches:

    PNG
    media_image2.png
    485
    615
    media_image2.png
    Greyscale

a sensor PCB (¶[0047] Each of the receive windings [1a&1b] is formed by a serpentine conductor extending along the measurement axis on the top layer of a PCB) comprising sensor windings (1a, 1b, Fig 2, ¶[0042] two receive windings [1a & 1b]) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DeShaies in view of Kreit by having a sensor PCB comprising sensor windings because the use of sensor windings is one of a finite number of identified, predictable solutions, with a reasonable expectation of success in receiving oscillating signals.

DeShaies and Kreit do not teach:
the sensor windings are arranged in direct proximity to the at least one indicator and external to a closed housing, wherein 
the sensor… measures a position or an angle of the movable element inside the actuator through the closed housing 
However, Eickhoff teaches:

    PNG
    media_image3.png
    447
    842
    media_image3.png
    Greyscale

the sensor[s]... (306, Fig 3, Col[6:13] position sensors 306) are arranged in direct proximity to the at least one indicator (312, Fig 3, Col[6:13-15] magnets 312 embedded within… the screw 332) and external to a closed housing (326, Fig 3, Col[6:20] valve 326), wherein 
the sensor (306, Fig 3)… measures a position (Col[6:9-13] the feedback-controlled fluid device 300 can determine a position of... the screw 332 based on embedded magnets 312 within... the screw 332) or an angle of the movable element (332, Fig 3, Col[6:11] screw 332) inside the actuator (Col[6:36-38] An actuator can be a motor, such as a stepper motor rotor 328 and a stator coil 334, that can move and control the screw 332 within the valve 326.) through the closed housing (326, Fig 3) 
The Examiner is combining DeShaies and Kreit in view of Eickhoff by putting housing 326 of Eickhoff between device 16 and sensor 32 of DeShaies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DeShaies and Kreit in view of Eickhoff by having the sensor windings are arranged in direct proximity to the at least one indicator and external to a closed housing, wherein the sensor measures a position or an angle of the movable element inside the actuator through the closed housing because it is a known technique that yields the predictable result of preventing the device from making direct contact with the sensor PCB and damaging the sensor PCB.

Claim 2 is obvious for the same reasons as Claim 1.
DeShaies, Kreit and Eickhoff teach:
a resulting electromagnetic field (DeShaies: ¶[0036] the device 16 is configured to emit a radio frequency (hereinafter "RF") signal.) of the oscillating circuit (DeShaies: 18, 20, 24, 30, Fig 3) induces signals, dependent on a position (DeShaies: ¶[0036] The sensor 32 is configured to detect the device within a detectable range of frequencies.) of an angle of the oscillating circuit (DeShaies: 18, 20, 24, 30, Fig 3), into the sensor windings (Kreit: 1a, 1b, Fig 2, ¶[0042] two receive windings [1a & 1b]) of the sensor PCB (DeShaies: 32, Fig 1).

Claim 3 is obvious for the same reasons as Claim 1.
DeShaies, Kreit and Eickhoff teach:
The Examiner is combining DeShaies and Kreit in view of Eickhoff by putting a housing 326 of Eickhoff between device 16 and sensor 32 of DeShaies.
the sensor PCB (DeShaies: 32, Fig 1) is located outside of a medium space that is contained within (The medium space is the space within the housing 326 of Eickhoff, which contains device 16 and actuator 12 of DeShaies. Sensor PCB 32 of DeShaies is outside housing 326 of Eickhoff. There is air in the medium space.) the closed housing (Eickhoff: 326, Fig 3) and wherein 
the at least one indicator (DeShaies: 18, 20, 24, Fig 2) is positioned inside the closed housing (Eickhoff: 326, Fig 3) and is mounted in the medium space (see above).

Regarding Claim 4, DeShaies teaches:
the actuator (12, Fig 1) comprises a moveable (17, Fig 1) actuating element (16, Fig 1) and wherein 
the at least one indicator comprises at least one position indicator (18, 20, 24, Fig 2, ¶[0046] The device 16 may actively or passively transmit and/or receive radio frequency waves at the first predetermined frequency (F1)... The first frequency F1 is within the detectable range of the sensor 32.; ¶[0030] The device 16 moves between any suitable number of predetermined positions (P1, P2…) or between a range of positions. The device 16 moves between the positions (P) according to a predetermined path 17 as defined and restricted by the actuator 12.) attached to the moveable actuating element (16, Fig 1).

Regarding Claim 6, DeShaies teaches:
the at least one indicator comprises a position indicator (18, 20, 24, Fig 2, ¶[0030], ¶[0046]) or an angle indicator that operates without auxiliary power (no power source is shown being connected to coil 18 in Figure 3) or is additionally supplied with auxiliary power to increase an electromagnetic field of the at least one indicator for measurement through the closed housing or for measurement about bigger distances between sensor PCB and indicator.

Claim 9 is rejected on the same grounds as Claim 1.
Claim 10 is rejected on the same grounds as Claim 2.
Claim 11 is rejected on the same grounds as Claim 3.
Claim 12 is rejected on the same grounds as Claim 4.
Claim 14 is rejected on the same grounds as Claim 6.

Claim 16 is rejected on the same grounds as Claim 1.
Claim 17 is rejected on the same grounds as Claim 2.
Claim 18 is rejected on the same grounds as Claim 3.
Claim 19 is rejected on the same grounds as Claim 4.
Claim 21 is rejected on the same grounds as Claim 6.

Allowable Subject Matter
Claims 5, 13, and 20 would be allowable if rewritten to overcome the Claim Objections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 5, the prior art of record fails to teach or suggest singly or in combination a sensor system comprising:
“the at least one indicator comprises at least two position indicators attached to the moveable actuating element in a manner in which a defined distance or a defined angle results between the at least two position indicators;
the at least two position indicators are dimensioned so that respective resonance frequencies differ from one another; and
signals from the at least two position indicators are processed with at least one signal conditioning circuit” in combination with the other limitations of the Claim.

Claim 13 is objected to on the same grounds as Claim 5.
Claim 20 is objected to on the same grounds as Claim 5.

Claims 8 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 8, the prior art of record fails to teach or suggest singly or in combination a sensor system comprising:
“a phase and a frequency of the inductive resonance circuit is known to the sensor PCB through the coil; and 
a signal from the coil is converted into a clock signal and used to demodulate the measurement signal” in combination with the other limitations of the Claim.
Claim 15 has allowable subject matter on the same grounds as Claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHUL MAINI whose telephone number is (571)270-1099. The examiner can normally be reached M-Th, 9am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M/Examiner, Art Unit 2866                                                                                                                                                                                                        10/02/2022

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866